Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application has been carefully examined and is in condition for allowance except for the following formal matters.  The election without traverse of Group I and the amendment canceling the non-elected groups has been reviewed and is acknowledged by the examiner.  Group II is hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.

Specification
The broken line statement directly preceding the claim is objected to because it does not sufficiently describe the purpose of the broken lines in the drawings (see MPEP § 1503.02, subsection III).  Specifically, no purpose was stated, but it appears to the examiner that the broken lines illustrate both environmental structure and portions of the battery-based wireless power device that form no part of the claimed design. Therefore, the broken line statement directly preceding the claim has been amended to read as follows:
-- The broken lines shown in the drawings are included for the purpose of illustrating environmental structure and portions of the battery-based wireless power device that form no part of the claimed design. --


Conclusion
The claimed design is patentable over the references cited.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSEMARY K TARCZA whose telephone number is (571)272-6032. The examiner can normally be reached 10:00 am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett-Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSEMARY K TARCZA/Primary Examiner, Art Unit 2918